Citation Nr: 0634312	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  96-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1990 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO concluded that, 
because new and material evidence had not been submitted, the 
veteran's previously denied claims of entitlement to service 
connection for a psychiatric condition (which the RO 
characterized as a nervous condition) and for a back 
condition would not be reopened.  The veteran perfected a 
timely appeal and requested a Board hearing in July 1996.  
The veteran withdrew his Board hearing request in December 
1998.

In an April 1999 decision, the Board found that, because new 
and material evidence had not been received sufficient to 
reopen the veteran's previously denied service connection 
claim for a psychiatric condition, this claim would not be 
reopened.  The Board also found that new and material 
evidence had been received to reopen the veteran's previously 
denied service connection claim for a back condition and 
remanded this claim to the RO for additional development.  
The RO subsequently denied the veteran's service connection 
claim for a back disorder on a de novo basis in October 2002.  

In July 2003, the Board remanded the veteran's service 
connection claim for a back disorder to the RO for additional 
development.  Specifically, the Board requested that the RO 
make arrangements for orthopedic examination with a private 
treatment facility in Long Beach, California, listed as the 
veteran's most current address of record.  However, in 
November 2004, VA was notified that this was a bad address 
for the veteran.  VA also was notified of a new address for 
the veteran, which was in care of the Office of the Public 
Guardian in Los Angeles, California, in September 2005.  The 
Board again remanded the veteran's service connection claim 
for a back disorder to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in June 2006.  The RO/AMC 
returned the claims file to the Board in September 2006 after 
completing additional development on the veteran's claim.

Unfortunately, a remand is again required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In its June 2006 remand, the Board instructed the RO/AMC to 
use the veteran's third and most recent address of record, 
which was in care of the Office of the Public Guardian in Los 
Angeles, California.  A review of the claims file shows that 
the AMC had notified the RO in a September 23, 2005, 
examination request that the veteran had a new address which 
was in care of the Office of the Public Guardian in Los 
Angeles, California, and instructed the RO to send the 
notification letter about the veteran's VA examination to him 
at this address.  The AMC also had sent a letter to the 
veteran in care of the Office of the Public Guardian in Los 
Angeles, California, on September 23, 2005.  This letter was 
not returned to VA as undeliverable.  However, as the Board 
noted in its June 2006 remand, the RO sent the notification 
letter about the veteran's VA examination to him at an 
obsolete address in December 2005.  This letter was returned 
as undeliverable.  The Board also noted in its June 2006 
remand that the January 2006 Supplemental Statement of the 
Case (SSOC) was sent to the veteran at an obsolete address 
and was returned as undeliverable in March 2006.  The Board 
noted further in its June 2006 remand that the most recent 
and most successful address for contacting the veteran was in 
care of a public guardian.

Unfortunately, the RO failed to comply with the Board's June 
2006 remand instructions.  The veteran's service 
representative correctly noted in an October 2006 brief 
submitted on the veteran's behalf to the Board that the RO 
had not complied with the Board's June 2006 remand 
instructions by sending information to the veteran at an 
obsolete address.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).  The Board observes that none 
of the documents issued by the RO since the June 2006 remand 
were sent to the veteran at his correct address, which is in 
care of the Office of the Public Guardian in Los Angeles, 
California.  Instead, a review of the claims file shows that 
the due process letter dated June 15, 2006, that discussed 
the new VCAA requirements arising out of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the VA examination notice 
letter dated June 20, 2006, and the SSOC dated August 26, 
2006, were all sent by the RO to the veteran in care of a 
private treatment facility in Long Beach, California.  
However, as stated in the Introduction, VA was notified on a 
VA Form 70-3443 in November 2004 that this treatment facility 
was no longer the veteran's correct address.  Thus, on 
remand, the RO should contact the veteran at his most recent 
address, which is in care of the Office of Public Guardian in 
Los Angeles, California, and is found in the claims file on 
both a VA examination request and a letter from the AMC to 
the veteran dated on September 23, 2005.  

Finally, while the Board recognizes the privacy interest in 
not disclosing the veteran's address, this interest must be 
weighed against both the RO's inability to follow the Board's 
June 2006 remand instructions by repeatedly sending 
information to the veteran at an obsolete address and the 
fact that it appears that the veteran's address is in care of 
the Office of the Public Guardian, a city government agency 
in Los Angeles, California.  Accordingly, the Board 
reiterates that the veteran's current address appears to be: 
c/o Office of the Public Guardian of Los Angeles, 320 West 
Temple Street, 9th Floor, Los Angeles, California  90012.  
Any correspondence sent to the veteran at this address must 
include his full name.  Do not send correspondence to the 
veteran at any prior address, including a private mental 
health treatment facility located in Long Beach, California.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Veterans Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice should be 
sent to the veteran at the following 
address:  c/o Office of the Public 
Guardian of Los Angeles, 320 West Temple 
Street, 9th Floor, Los Angeles, CA  90012.  
If the corrective VCAA notice is returned 
as undeliverable when sent to the veteran 
at the address listed here, a copy of this 
notification should be included in the 
claims file.

2.  If the corrective VCAA notice is 
returned to the RO as undeliverable when 
sent to the veteran at the address listed 
above, then the RO should submit a VA Form 
70-3443 to the Postmaster, Los Angeles, CA  
90012, requesting that the United States 
Postal Service (USPS) furnish a new 
address for the veteran, if available, or 
that the USPS verify the veteran's current 
address.  A copy of any USPS response 
should be included in the claims file.

3.  The veteran should be provided an 
orthopedic examination to determine the 
etiology of his claimed back disorder.  A 
copy of the VA examination notice letter, 
sent to the veteran at the address listed 
above or to a more current address 
provided by the USPS, if applicable, 
should be included in the claims file.  If 
the veteran is properly notified of this 
examination by sending a letter to his 
correct address and he fails to report for 
examination, his failure to report should 
be noted in the claims file.  

The claims file, to include a copy of this 
REMAND, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  The 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
claimed back disorder is related to his 
active service.  If there is no such 
relationship, the examiner should 
specifically indicate so in the report.  
Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  

3.  Following completion of the foregoing, 
readjudicate the claim with consideration 
of all requirements under 38 U.S.C.A. § 
5103.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
A copy of the SSOC should be mailed to the 
veteran at his correct address listed 
above or to a more current address 
provided by the USPS, if applicable.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of all evidence 
received since the June 1996 Statement of 
the Case and discussion of all pertinent 
laws and regulations including, but not 
limited to, 38 U.S.C.A. § 5103.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21- 1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


